



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Davy, 2015 ONCA 26

DATE: 20150120

DOCKET: C56230

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cheimene Davy

Appellant

Michael Dineen, for the appellant

Andrew Wiese, for the respondent

Heard: January 15, 2015

On appeal from the conviction entered on April 5, 2012
    and the sentence imposed on April 10, 2012 by Justice Deena F. Baltman of the Superior
    Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

The appellant raises two grounds of appeal.  The first is that the trial
    judge erred by rejecting the defence request, in addition to a
Parkes
challenge, for a challenge for cause based on the fact that the defence was
    asserting that the appellant was a prostitute.  The defence position was that the
    appellant imported cocaine from Guyana under duress from two pimps.

[2]

The trial judge gave very brief reasons for rejecting the challenge,
    stating:

With respect to the first application, namely for the defence
    to include a question in the challenge for cause relating to the defendants
    work in the sex trade, that application is declined.  While I accept that there
    may be an element of society that is potentially biased against sex trade
    workers, I am not persuaded that such individuals are incapable of setting
    aside their bias on instructions from the trial judge. [see
R. v. Barnes
,
    Ont. C.A., September 1999]

[3]

The decision to allow or decline a challenge for cause question is a discretionary
    one.  On the record before her, in this case, we see no error in principle by
    the trial judge, and no basis to overturn that decision.

[4]

Second, the appellant submits that the Crowns cross-examination of the
    appellant on her notebook went too far and resulted in an unfair trial.

[5]

We disagree.

[6]

The notebook was admitted into evidence on consent of the defence and
    indeed was used as part of the defence examination-in-chief of the appellant. 
    Apart from one objection on the Crowns cross-examination to which the trial
    judge gave effect, the defence did not object to the remainder of the
    cross-examination or to the charge to the jury.

[7]

To guard against a possible misuse of the evidence, the trial judge
    provided numerous cautions to the jury on the use of the notebook evidence.

[8]

We would not give effect to this ground of appeal.

[9]

Accordingly, the appeal is dismissed.

K. Feldman J.A.

J. Simmons J.A.

S.E. Pepall J.A.


